 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING,                                          Case No.: 19cv845-LAB-LL
12                                        Plaintiff,
                                                           ORDER STRIKING DECLARATION
13   v.
14   ALIERA HEALTHCARE,
15                                     Defendant.
16
17         On July 17, 2019, Plaintiff, proceeding pro se, filed a document titled “Declaration
18   of Anton Ewing.” ECF No. 11. The declaration states, inter alia, “This is not a motion to
19   the Court.” Id. Plaintiff states that the purpose of the filing is to “document” his interactions
20   with opposing counsel. Id. The Court finds the declaration is immaterial because it is not
21   seeking relief from the Court, the Court did not request the filing, and the declaration is not
22   part of an appropriately-filed motion. Additionally, although Plaintiff is proceeding
23   without counsel, self-represented litigants must follow the same rules of procedures that
24   govern other litigants. See Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995) (citation
25   omitted). The Civil Local Rules also state that “[a]ny person appearing propria persona is
26   bound by these rules of court and by the [Federal Rules of Civil Procedure] or [Federal
27   Rules of Criminal Procedure], as appropriate. Failure to comply therewith may be ground
28   ///

                                                       1
                                                                                       19cv845-LAB-LL
 1   for dismissal or judgment by default.” CivLR 83.11(a). Accordingly, the Court sua sponte
 2   STRIKES Plaintiff’s declaration [ECF No. 11] from the record. See Fed. R. Civ. P. 12(f).
 3         IT IS SO ORDERED.
 4   Dated: July 18, 2019
 5
 6                                             Honorable Lmda Lopez
                                               United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                19cv845-LAB-LL
